 In the Matter of BRAKE SHOE & CASTINGS DIVISION OF THE AMERICANBRAKE SHOE & FOUNDRY COMPANYandINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORK-ERS OF AMERICA, LOCAL No.-12 (C. I. 0.)Case No. B-3760.-Decided May 19,1942Jurisdiction:railroad brake shoe and castings manufacturing industry.Investigation and Certification of Representatives:existence of question :partiesstipulated that Company refused to accord union recognition until certifiedby the Board ; election necessary.Unit Appropriate for Collective Bargaining:all employees, at the Company'sToledo, Ohio, plant, excluding office employees, clerks, and supervisory em-ployees having the right to hire and discharge; stipulationas to;watchmen,watchman-fireman, and maintenance men included over Company's objection.Mr. J. A. Hogan,of Toledo, Ohio, for the Company.Mr. Edward Lamb, Mr. Walter Murphy,and,of Toledo, Ohio, for the Union.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Auto-mobile,Aircraft & Agricultural ImplementWorkers of America,Local #12 (C. I. 0.), herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Brake Shoe & Castings Division of the American BrakeShoe & Foundry Company,' Toledo, Ohio, herein called the Company,the National Labor Relations Board. provided for an appropriatehearing upon due notice before, George O'Brien, Trial Examiner.Said hearing was held at Toledo, Ohio, on April 24, 1942.The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, and'The parties stipulated that all formal papers -be amendedto provide for the -correctname of the Company, as set forth in the text.41 N. L. R. B., No. 18.82 THE AMERICAN- BRAKE SHOE' & FOUNDRY COMPANY83to introduce evidence bearing on the issues.,The Trial Examiner'srulingsmade at the hearing, are free from prejudicial error, andare hereby affirmed.'Upon the, entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBrake Shoe & Castings Division of the American Brake Shoe &Foundry, Company, is a Delaware corporation, having'its principaloffice in New York City. It operates approximately 57 plantsthroughout the country.This proceeding concerns employees of theCompany at its Toledo, Ohio, plant, where the Company is engaged inthe manufacture of railroad brake shoes and castings.The Companypurchases, for use at the Toledo plant, raw materials valued at approx-imately $250,000 annually, of which 10 percent is shipped to the plantfrom points outside the State of Ohio. The plant manufactures fin-ished products valued at approximately $1,000,000 annually, of whichabout 25 percent is shipped to points outside the State of Ohio. TheCompany admits that'it is-engaged in commerce in' commerce withinthe meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft' & AgriculturalImplementWorkers of America, Local No. 12 (C. I.0.) is a labororganization-admitting to membershipemployeesof the Company.M. THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that a question concerning representationhas arisen.The Union, requested the Company to recognize it asthe collective, bargaining, representative.The` Company, however,refused to do so unless and until the Union is certified by the Board.A report prepared by a Field Examiner of the Board, and intro-duced in evidence at the hearing indicates that the Union representsa substantial number of employees of the Company in the unit herein-after found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of, the Act.2 The'Field Examinerreported that the Union had presented 50 ledger cards showingdues paid between January and March 1942,inclusive,and that 46 of the cards bearthe apparently genuine signatures of persons whose names are on the Company's payrollThere are approximately 77 employees in the appropriate unit. 84DECISIONS OF NATIONALLABOR RELATIONS BOARDIV.-THE APPROPRIATE UNIT 'The parties stipulated that all employees in the Company's Toledoplant, excluding office employees, clerks, and supervisory employeeshaving the right to hire and discharge, constitute a unit appropriatefor the purposes of collective bargaining.The parties are in disagreement concerning Grover Hefferline andCharles Gehring, watchmen, Frank Rady, watchman-fireman, andHerbert Lowberger and Harold Campbell, maintenance men. TheUnion would include, the Company exclude, them.The Union contends that these employees are'eligible to membershipin the Union, that their problems are the same , as those of otheremployees in the plant, and that there has been a history of negotia-tions in their behalf.The Company contends that they are notproduction employees; that Heffcrline, Gehring, and Rady are attimes in full charge of the plant; that Lowberger and Campbell are,more or less, watchmen over the machinery in the plant, and that allthese employees have a responsibility to the Company and should notbe bound by any obligations other than to the Company.Edward Duck, representative of the Union, testified that theUnion has collective bargaining contracts with other,foundries in thevicinity of the Company's plant Which cover watchmen, maintenancemen, and firemen.-Hefferline and Gehring are designated full-time watchmen, andRady a watchman-fireman. These employees guard the plant, dosome firing of boilers .(boilers are mechanically fired), dispose of theashes in the boiler- room, and clean up the premises.All three arepaid on an hourly basis as are other employees.They have no specialtraining, are not deputized by the police, do not carry firearms, arenot bonded, make no confidential reports to the Company, do nothandle any money, have no supervisory powers, and are not licensedfiremen.The duties of Lowberger and Campbell are to keep the equipmentof the plant in operating condition.They do no production work.They are hourly paid, and have no supervisory powers.The interests and problems of all five employees appear to be nodifferent from those of other employees of the Company, who, theparties have agreed, are to be included in the bargaining unit.More-over, there is no evidence that their duties place them in a confidentialor fiduciary relationship to the management,of the Company, or thattheir inclusion in the unit would interfere with the discharge of suchduties.Under all the circumstances, we are of the opinion that Hefferline,Gehring, Rady, Lowberger, and Campbell should be included inthe unit. THE AMERICAN BRAKE SHOE & FOUNDRY COMPANY85We find that all employees of the Company at its Toledo plant,including Grover Hefferline, Charles Gehring, Frank Rady, HerbertLowberger, and Harold Campbell, but excluding office employees,clerks, and supervisory employees having the right to hire and dis-charge, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during theray-roll period immediately preceding the date of our Direction ofElection herein, subject to the limitations and additions set forthin said Direction.DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purpose of collective bargaining with Brake Shoe &Castings Division of the American Brake Shoe & Foundry Company,Toledo, Ohio, an election by secret ballot shall be conducted as earlyas possible but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Eighth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section9, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who -did not work during said pay-roll periodbecause they were ill or on vacation or in the active military serviceor training of the United States, or temporarily laid off. but exclud-ing employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Interna-tionalUnion, United Automobile, Aircraft & Agricultural Imple-ment Workers of America, Local #12 (C. I. 0.) for the purposes ofcollective bargaining. In the Matter of BRAKE SHOE & CASTINGS DIVISION OF THE AMERICANBRAKE SHOE & FOUNDRY COMPANYandINTERNATIONAL UNION,UNITED AUTOMOBILE AIRCRAFT & AGRICULTURAL IMPLEMENT WORK-ERS OF AMERICA, LOCAL #12 (C. I. 0.)Case No. R-3760CERTIFICATION OF REPRESENTATIVESJune 25, 1942On May 19, 1942, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceeding.'.Pursuant to the Direction of Election, an election by secret ballot wasconducted on June 9, 1942, under the direction and supervision ofthe Regional Director for the Eighth Region, (Cleveland, Ohio.OnJune 12, 1942, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, issued an Election Report, copies ofwhich were duly served upon the parties.No objections to the con-duct of the ballot or to the Election Report were filed by any of theparties.As to the balloting and the results thereof, the Regional Directorreported as follows :Total on eligibility list___________________________________78Total ballots cast________________________________________77Total ballots challenged -----------------------------------0Total blank ballots_______________________________________0Total void ballots________________________________________ITotal valid votes counted________________________________76Votes cast for International Union, United Automobile, Air-craft & Agricultural Implement Workers of America, Local#12 (C. I. O.) ------------------------------------------60Votes cast against International Union, United Automobile,Aircraft, & Agricultural Implement Workers of America,Local #12 (C. I. 0.)-------------------------------------16By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and1141N.L.R. B. 82.41 N. L. R. B., No. 18a.86 BRAKE SHOE & CASTINGS DIVISION879, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT Is.HEREBY CERTIFIEDthat International Union, `United Automobile,Aircraft & Agricultural Implement Workers of America, Local#12 (C. I. 0.) has been selected by a majority of all employeesof Brake Shoe & Castings, Division of The American Brake,Shoe &Foundry Company, at its Toledo, Ohio, plant, including Grover Hef-ferline, Charles Gehring, Frank Rady, Herbert Lowberger, and Har-old Campbell, but excluding office employees, clerks, and supervisoryemployees having the right to hire and discharge, as their representa-tive for-the purposes of collective bargaining, and that, pursuant tothe provisions of Section 9 (a) of the National Labor Relations Act,InternationalUnion, ,United Automobile, Aircraft & AgriculturalImplement Workers of America, Local #12 ((!. I. 0.) is the exclusiverepresentative of all such, employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employment,and other conditions of: employment.